DEITS, C. J.,
dissenting.
In this habeas corpus proceeding, plaintiff argues that the trial court erred in denying his motion for substitute court-appointed counsel, although plaintiff presented the court with no basis for his request. While I agree with the majority that plaintiff had no constitutional right to court-appointed counsel or substituted court-appointed counsel and that the trial court’s decision on this matter should be reviewed for abuse of discretion, I disagree with the majority’s conclusion that the trial court abused its discretion in denying plaintiff’s motion for substituted counsel under the circumstances. I respectfully dissent.
The majority relies, in part, on ORS 9.340 for its conclusion that a party has a right to be heard about substitution of counsel. 161 Or App at 276-77. That statute provides:
“If it is alleged by a party for whom an attorney appears that the attorney does so without authority, and the allegation is verified by the affidavit of the party, the court may, if it finds the allegation true, at any stage of the proceedings relieve the party for whom the attorney has assumed to appear from the consequences of the attorney’s acts.” (Emphasis added.)
The majority has used this statute as a springboard for the conclusion that, even if parties do not submit affidavits or communicate in any manner to the court about the bases for their motions, the court nonetheless has an affirmative duty to seek the litigants out and ask them why they made the motions they did. ORS 9.340 provides no support for the majority’s conclusion.
Likewise, ORS 34.355 provides no support for the majority’s conclusion. That statute merely authorizes payments to attorneys who have been appointed by the court to *279represent plaintiffs in habeas corpus cases. The most that can be said about ORS 34.335 is that it implicitly permits a court to appoint substitute counsel for a habeas corpus plaintiff. It says nothing about the procedures that govern substitution of attorneys. Given the absence of any specific statutory guidance regarding substitution of attorneys in habeas cases, it follows that normal practices of civil procedure should govern procedural questions. Cf. Villarreal v. Thompson, 142 Or App 29, 31, 920 P2d 1108 (1996) (“Unless the habeas corpus statutes provide otherwise, the Oregon Rules of Civil Procedure govern habeas corpus actions.”).
The majority cites no statute or rule of procedure that indicates that a trial court has an affirmative duty to glean information from a party who files a motion but fails to cite any authority or provide any relevant information in support of that motion. That is exactly what plaintiff did here— he had his lawyer file a motion but communicated no basis for his motion. The majority errs in concluding that the trial court somehow deprived plaintiff of “an opportunity to be heard[.]” 161 Or App at 277. Plaintiff never sought more of an opportunity to be heard than what he received. He filed no affidavit in support of his motion and did not request an opportunity to be heard in person at the telephonic hearing on his motion. Nowhere else in the civil procedure context has this court carved out an exception to the normal rules governing civil actions and required a trial court affirmatively to seek out more information than has been provided by the parties before deciding a pretrial motion. The majority should not set such a precedent in this case, requiring trial courts to do litigants’ work for them.
In sum, in a civil proceeding, a party making a pretrial motion generally bears the burden of presenting arguments or submitting information to persuade the trial court that the motion should be granted. In the absence of any arguments or information in support of a motion, a trial court does not abuse its discretion in denying the motion. Under the circumstances presented here, plaintiff is not entitled to the relief the majority gives.
I respectfully dissent.